                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                         )
                                                      )
           v.                                         ) CR 18-292
                                                      )
ROBERT BOWERS                                         )
                                                      )

                                      SEALED OPINION AND ORDER

                                                     SYNOPSIS

           Defendant has filed a Motion to Suppress Evidence Seized During Searches of Target

Residence, Target P.O. Box, and Target Vehicle (Motion to Suppress No. 1). [288 (Redacted

Motion), 303 (Sealed Motion), 408 (Sealed Exhibits to Motion)]. The Government has

responded, Defendant has filed a reply, and the Government has filed a sur-reply. [351 (Redacted

Response), 364 (Sealed Response), 377 (Redacted Reply), 387 (Sealed Reply), 401 (Sur-reply)].

Defendant contends that the affidavits submitted in support of the pertinent search warrants

failed to establish probable cause, that the warrants lacked the requisite particularity, and that

searches were conducted after the warrants expired.

           In addition, Defendant has filed a Motion to Suppress Evidence Seized During the

Second and Third Searches of the Target Residence (Motion to Suppress No. 2). [289 (Redacted

Motion), 317, 394 (Sealed Motions).1 The Government has responded, Defendant has replied,

and the Government has filed a sur-reply. [352 (Redacted Response), 364 (Sealed Response),

377 (Redacted Reply), 387 (Sealed Reply), 401 (Sur-reply)]. In Defendant’s Motion, he

contends that the Affidavits in support of the second and third searches of the Target Residence

were based on the fruits of the illegal first warrant.



1
    Docket Nos. 317 and 394 are duplicate filings.

                                                        1
         For the following reasons, Defendant’s Motions will be denied. 2

                                                          OPINION

                  I.        MOTION TO SUPPRESS NO. 1

                            a. PROBABLE CAUSE3

         Defendant argues that the affidavit filed in support of the first warrant to search the

Target Residence [408, Ex. I (Affidavit)] failed to establish the required nexus between the

certain items the Government sought to seize and criminal activity or the Target Residence.4

In particular, Defendant challenges the nexus between criminal activity and electronic devices

such as computers, laptops, and cell phones, communications, cell phone records, social media

accounts, communications, and indicia of residency. Separately, he also challenges the nexus

between the Target Residence and “[a]ny and all evidence of motive related to race and religion,

including but not limited to writings, literature, communications, objects, and paraphernalia

indicating hatred, bias, or prejudice based upon race and/or religion”; firearms, ammunition,

firearms related paraphernalia, and evidence related to firearms purchase or use; and any




2
  A hearing is required on a suppression motion if it raises issues of fact material to the resolution of the defendant's
constitutional challenge. United States v. Hines, 628 F.3d 101, 105 (3d Cir. 2010). The defense bears the burden of
demonstrating entitlement to a hearing. United States v. Stevenson, No. 16-189, 2019 U.S. Dist. LEXIS 172592, at
*4 (W.D. Pa. Oct. 4, 2019). For the reasons stated in the body of the Opinion, no hearing is required on the Motions
at bar.
3
  The Government asserts that Defendant lacks standing to challenge the searches of the Target Residence and
Target Vehicle. The Government relies on United States v. Gatson, 744 F. App'x 97, 100 (3d Cir. 2018), in which
the lone fact that the Government “attributed” a cell phone to defendant was insufficient to establish defendant’s
expectation of privacy in the cell phone. It also cites to United States v. Zermeno, 66 F.3d 1058, 1062 (9th Cir.
1995), in which the allegations in a complaint, along with the Government’s position that defendant leased and
operated a “stash house” at the searched residence, were insufficient when defendant did not reside at the residence.
In this case, which clearly differs from Gatson, Defendant has not disputed the pertinent averments. If necessary,
Defendant requests a hearing to establish standing. The Government, however, insists that no hearing is warranted.
Under the circumstances and for present purposes, the Court will assume without deciding that Defendant has
standing to challenge the subject searches and proceed to adjudicate the substance of his Motions.
4
  Defendant also challenges the second and third warrants to search the Target Residence, averring that they relied
on evidence impermissibly seized during the first search. Those arguments are addressed infra in the body of the
Opinion, in connection with Motion to Suppress No. 2.


                                                            2
evidence of reconnaissance or research of the Tree of Life or any other synagogues, social media

accounts, and receipts of purchase.

       The existence of probable cause is to be assessed through "a practical, common-sense

decision whether, given all the circumstances set forth in the affidavit before [the magistrate],

…there is a fair probability that contraband or evidence of a crime will be found in a particular

place." Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 76 L.Ed.2d 527 (1983). A court

does not conduct a de novo determination of probable cause, but determines whether a

“substantial basis” existed for the magistrate’s finding. United States v. Carney, No. 06-350,

2007 U.S. Dist. LEXIS 46640, at *20 (W.D. Pa. June 27, 2007). In this context, “[a] court is

entitled to draw reasonable inferences about where evidence is likely to be kept, based on the

nature of the evidence and the type of offense.” United States v. Hodge, 246 F.3d 301, 305-06

(3d Cir. 2001). The Court’s review rests on the affidavit of probable cause placed before the

magistrate. United States v. Zimmerman, 277 F.3d 426, 431, n.3 (3d Cir. 2002).

       In addition, the inquiry rests on the totality of the circumstances; each piece of

information in an affidavit is not assessed in isolation. See Gates, 462 U.S. at 230-31.

Accordingly, our Court of Appeals has cautioned against “‘overly compartmentaliz[ing]’ the

determination of probable cause.” United States v. Yusuf, 461 F.3d 374, 390 (3d Cir. 2006).

Instead, the Court must "consider the cumulative weight of the information set forth by the

investigating officer in connection with reasonable inferences that the officer is permitted to

make based upon the officer's specialized training and experiences." Id. "The resolution of

doubtful or marginal cases in this area should be largely determined by the preference to be

accorded to warrants." Hodge, 246 F.3d at 305. A reviewing Court is to “give great deference to

the magistrate judge's probable cause determination.” Id. at 305.



                                                 3
         As Defendant argues, probable cause requires some connection between the place to be

searched, the suspected criminal activity, and the items to be seized. This “nexus” is an

expression of the requirement that there must be cause to believe that evidence of an offense will

be found at the place to be searched. Cf. United States v. Tsarnaev, 53 F. Supp. 3d 450, 462 (D.

Mass. 2014). Consistent with the applicable common-sense inquiry, direct evidence linking the

place to be searched with criminal activity is not required to establish probable cause to search.

United States v. Burton, 288 F.3d 91, 103 (3d Cir. 2002).5 Further, specifically with respect to a

residence, probable cause to believe someone committed a crime increases the possibility that his

residence contains evidence of the crime. United States v. Jones, 994 F.2d 1051, 1055-56 (3d

Cir. 1993). Likewise, inferences alone may establish a sufficient nexus between the items to be

seized and the place to be searched. United States v. Slotcavage, No. 97-00225-01 & 02, 1997

U.S. Dist. LEXIS 10798, at *11-12 (E.D. Pa. July 16, 1997). As our Court of Appeals has stated:


        [P]robable cause to search can be based on an accumulation of circumstantial evidence
        that together indicates a fair probability of the presence of contraband at the home of
        the arrested. … probable cause "can be, and often is, inferred by 'considering the type
        of crime, the nature of the items sought, the suspect's opportunity for concealment and
        normal inferences about [pertinent conduct].'

Burton, 288 F.3d at 103.

         Consistent with these principles, courts have warned against a hypertechnical approach in

this context. Therefore, “probable cause does not require that each factual allegation which the

affiant puts forth must be independently documented.” Jaben v. United States, 381 U.S. 214,

224-25 (1965). Otherwise stated, each fact set forth does not have to be attributed to a particular

5
  Defendant points to United States v. Rowland, 145 F. 3d 1194 (3d Cir. 1988), which involved an anticipatory
warrant, contingent on the occurrence of a triggering event, and involved a controlled delivery. The Court
considered principles applicable to that situation, such as the principle that “when a controlled delivery is not made
to the place to be searched, such as when a defendant is required to pick up a package containing contraband at a
post office, the warrant application must present additional facts establishing the contraband will be taken to the
place designated for search.” Id. at 1203. The case at bar involves neither a controlled delivery nor an anticipatory
warrant, and Rowland does not govern here.

                                                           4
source. United States v. Piquet, 372 F. App'x 42, 45 (11th Cir. 2010). Similarly, the police are

“not required to track the details of how they become acquainted with widely known facts." 6

United States v. Berland, 1979 U.S. Dist. LEXIS 12983, at *29 (S.D.N.Y. Apr. 18, 1979). In

addition, an affidavit need not negate every possible argument against the probability that

particular evidence will be found in a particular place. Slotcavage, 1997 U.S. Dist. LEXIS 10798

at *13. The Supreme Court has observed that "[i]n dealing with probable cause…we deal with

probabilities. These are not technical; they are the factual and practical considerations of

everyday life on which reasonable and prudent men, not legal technicians, act." Gates, 462 U.S.

at 230-31. For these reasons, probable cause is a fluid concept that turns on the particular factual

context at hand. Id. at 232.

        In this case, the subject Affidavit was sworn and subscribed before Magistrate Judge

Mitchell on October 27, 2018. It states that it is based, in part, on information provided by

witnesses and the Affiant’s investigation. [408, Ex. I, ¶6]. The Affidavit states that Defendant

entered the Tree of Life Synagogue, armed with multiple weapons, on October 27, 2018 at 9:50

AM. Id. at ¶¶ 8, 9. There, he shot and killed eleven individuals, and wounded others, including

law enforcement officers. Id. at ¶¶ 10, 14. The Affidavit further states that Defendant “has made

numerous anti-Semitic statements on internet posts, indicating the individual has access to the

internet and/or internet capable devices.” ¶ 13. It avers that Defendant made audible statements

regarding genocide, a desire to kill Jewish people, and that Jewish people needed to die; he stated

to a law enforcement officer, “I just want to kill Jews.” Id. at ¶ 12.




6
 As an aside, the Court notes that Defendant’s social media posts were widely reported in the national media on
October 27, 2018, the date of the alleged crime and the date appearing on the Affidavit. See, e.g.,
https://www.theatlantic.com/technology/archive/2018/10/what-gab/574186/;
https://apnews.com/article/b1c50ba4f0964df89a266e490aea6961 (accessed Feb. 12, 2021). .

                                                         5
       The Affidavit further states that “[e]arly indications through the investigation are that

[Defendant] engaged in planning and premeditation prior to executing the killings.” Id. at ¶ 20.

“Based upon your affiant’s training and experience, [Defendant] very likely has evidence related

to these offense [sic] at his home and in his storage unit….” Id. at ¶ 20. Law enforcement

confirmed with the landlord that Defendant lived at the Target Residence, and that he had a

locked storage facility on the curtilage of the property. Id. at ¶17. ATF confirmed that firearms

recovered at the scene had traveled through interstate commerce to the Commonwealth of

Pennsylvania, at some point after manufacture. Id. at ¶ 19. Records indicated that Defendant

had at least fourteen weapons registered in his name. Id. at ¶16. In addition to the weapons

carried into the synagogue, law enforcement observed a shotgun in Defendant’s vehicle; the FBI

confirmed that the vehicle was registered to Defendant. Id. at ¶15. Further, the Affidavit details,

based on the affiant’s knowledge, training, and experience, information regarding the storage and

recovery of electronic media and forensic electronic evidence. Id. at ¶¶ 23-26.

       As listed in identical language contained in both Attachments A and B to the Affidavit

[303, Ex. 1; 408, Ex. C], the agents sought the following items from the Target Residence and

the Target Vehicle:

       Any and all evidence of motive related to race and religion, including but not
       limited to writings, literature, communications, objects, and paraphernalia
       indicating hatred, bias, or prejudice based upon race and/or religion, as well
       as any firearms, electronic devices, including but not limited to computers,
       laptops, cell phones, ammunition, firearms related paraphernalia,
       communications, evidence related to firearms purchase or use, cell phone
       records (phone at scene), social media accounts, indicia of residency, receipts
       of purchase, any evidence of reconnaissance or research of the Tree of Life
       or any other synagogues.

       The Court agrees with the Government’s assessment that the Affidavit reasonably gives

rise to inferences that, for example, Defendant engaged in a planned shooting incident, involving



                                                 6
multiple firearms, motivated by anti-Semitic views that were posted online prior to the attack and

stated verbally during the course of the attack. It would be eminently reasonable to conclude that

the sources of the information in the Affidavit were those identified in the Affidavit – i.e.,

witnesses and the affiant’s investigation, experience, and knowledge. Defendant alleges no

misrepresentation, and there is no suggestion that any information came from a confidential

informant or anonymous tipster.7 The Attachments to the Affidavit tie the items sought to

motive related to race and religion, which is part and parcel of the criminal activity at issue. 8

Taken together, the nature of the suspected criminal activity, the nature of the items sought, the

entirety of the Affidavit, and reasonable inferences that could be drawn therefrom provided the

requisite nexus between the items sought and criminal activity, and between the items sought and

the places to be searched. Defendant’s arguments – such as the lack of evidence that Defendant

drove his car to the synagogue directly from his residence, or the lack of other direct, explicit

connections – impose demands over and above those imposed by applicable standards. The

totality of the Affidavit supplied adequate bases for finding the requisite “fair probability,” and

thus for Magistrate Judge Mitchell’s findings of probable cause.

                           b. PARTICULARITY

         Next, Defendant contends that the warrants issued on October 27, 2018, for the search of

the Target Residence and Target Vehicle, are impermissible general warrants, because they lack




7
  As one Court found, “[The agent] stated at the outset that the affidavit was based on personal observation,
information from other agents involved in the investigation, and his review of investigation-related documents. That
is all that was required.” Piquet, 372 F. App'x at 48.
8
  For example, 18 U.S.C. § 247 applies to one who “intentionally obstructs, by force or threat of force, any person in
the enjoyment of that person's free exercise of religious beliefs, or attempts to do so…” and 18 U.S.C. §249(a)(1)
applies to one who causes or attempts to cause bodily injury “because of the actual or perceived race, color, religion,
or national origin of any person.” While the Paragraph in the Attachments could have been more clearly stated, it is
reasonable to interpret the phrase “as well as” as augmenting the listed items specified in the phrase “including but
not limited to” those indicating motive or prejudice.

                                                          7
the required particularity.9 He raises similar challenges to the warrant to search the Target

Residence (“second Target Residence warrant”), issued on October 28, 2018, and the warrant to

search the Target Residence issued on November 11, 2018 (“third Target Residence Warrant”).

In particular, Defendant objects that the warrants did not tie the approved searches and seizures

to any particular crime or criminal behavior.

         As Defendant submits, the Fourth Amendment requires that a search warrant be

sufficiently particular. The warrant’s description must be such that “the officer with a search

warrant can with reasonable effort ascertain and identify the place intended…The standard . . . is

one of practical accuracy rather than technical nicety." United States v. Bedford, 519 F.2d 650,

655 (3d Cir. 1975). A warrant that lacks particularity -- one that “vest[s] the executing officers

with unbridled discretion to conduct an exploratory rummaging through appellees' papers in

search of criminal evidence” – is subject to invalidation as a general warrant. United States v.

Christine, 687 F.2d 749, 753 (3d Cir. 1982). In that regard, the particularity requirement is an

expression of the prohibition against general warrants. Particularity must be assessed by

reference to the contents of the warrant alone. United States v. Wecht, 619 F. Supp. 2d 213, 228

(W.D. Pa. 2009).

         To meet particularity standards, a warrant need not specify the crime under investigation.

United States v. Kofsky, No. 06-392, 2007 U.S. Dist. LEXIS 64161, at *44 (E.D. Pa. Aug. 28,

2007). Likewise, the failure to incorporate an affidavit in a warrant is not fatal if the warrant is

otherwise sufficiently particular. Cf. Yusuf, 461 F.3d at 394. Moreover, it is relevant whether



9
  As argued here, generality or lack of particularity differs from overbreadth. Lack of particularity refers to
ambiguity, while an overbroad warrant is overinclusive in that it describes what is to be seized, but authorizes the
seizure of items for which probable cause is absent. Yusuf, 461 F. 3d at 39 n. 19; Wecht, 619 F. Supp. at 233. The
Motion at bar does not address overbreadth; nor shall I. To the extent that Defendant contends the warrant is
overbroad due to its failure to tie the items sought to criminal behavior, I reject that contention for the reasons stated
in the body of the Opinion.

                                                            8
the warrant was as specific as possible under the circumstances, or instead whether the

Government possessed information, omitted from the warrant, that would have allowed greater

specificity. See United States v. American Investors of Pittsburgh, 879 F.2d 1087, 1105-06 (3d

Cir. 1989). “Sometimes only generic description is possible, such as when law enforcement

agents, while having probable cause to believe that evidence of a crime will be found in a

particular place, simply lack information about what specific form that evidence will take.”

United States v. Tsarnaev, 53 F. Supp. 3d 450, 457 (D. Mass. 2014). Moreover, the search for

motive evidence is a legitimate purpose for a search warrant. United States v. Scovens, 2005

U.S. Dist. LEXIS 42565, at *5 (D. Md. June 14, 2005).

       Here, the warrant that Judge Mitchell issued on October 27, 2018 included the reference,

“SEE ATTACHMENT B, incorporated herein.” [303, Ex. 1] (“first Target Residence warrant”).

The warrant issued for the Target Vehicle on the same date included the reference, “SEE

ATTACHMENT A, incorporated herein.” [408, Ex. C] (“Target Vehicle warrant”).

Attachments A and B both specified the premises to be searched, as well as the evidence to be

seized: “any and all evidence of motive related to race and religion, including but not limited to”

items such as writings, literature, electronic devices, and “cell phone records (phone at scene).”

[303, Ex. 1, ¶ II.1; 408, Ex. C, ¶ II.1]. For any computer, laptops, cell phones or storage medium

“whose seizure is otherwise authorized by this warrant,” the Attachments further specify, “[a]ny

and all motive related to race and religion.” [303, Ex. 1, ¶ II.2; 408, Ex. C, ¶ II.2].

       The second Target Residence warrant, issued on October 28, 2018, incorporated by

reference Attachment A, which authorized the seizure of “Any and all evidence of indicia of

bomb-making materials and/or explosives, including but not limited to precursor chemicals,

powders, electrical wires, and ball bearings…” [408, Ex. J, ¶ 2]. The third Target Residence



                                                   9
warrant, issued on November 2, 2018, incorporated by reference Attachment A, which

authorized the search of a range of electronic devices, for evidence including evidence of motive

related to race and religion, evidence related to use, control, and ownership, and evidence of

counter-forensic programs. [408, Ex. K, ¶II] (“third Target Residence warrant”).

         Contrary to Defendant’s characterization, the warrants did not afford executing agents

unbridled or unfettered discretion to rummage. Attachments A and B, incorporated into the first

Target Residence warrant and Target Vehicle warrant, limit permission to listed items and by

reference to specific motive; the motive, in turn, is part of the specific crimes at issue. The third

Target Residence warrant contained a similar limitation, and the second Target Residence

warrant referred specifically to evidence of bomb-making and explosives. The warrants thus

distinguished the specified items from the multitude of items unrelated to defined criminal

behavior; they did not authorize a wholesale, exploratory rummaging.10 There is no suggestion,

by Defendant or otherwise in the record, that the circumstances allowed greater specificity or

particularity. 11 Thus, applying all the principles discussed supra, the warrants are not

impermissible “general warrants,” and Defendant’s argument will be rejected.



10
   In Wecht, the Court noted that courts have upheld the generic seizure of electronic equipment when the equipment
is being used as an instrumentality of crime – such as with child pornography. Wecht, 619 F. Supp. 2d. at 247.
Courts have subsequently found that a warrant was sufficiently particular when it listed devices, along with probable
cause that evidence of unlawful communications could have taken place on the listed devices. United States v.
Karrer, No. 08-236, 2010 U.S. Dist. LEXIS 100430, at *23 (W.D. Pa. Sep. 23, 2010). As Wecht recognized, there is
no way for investigating officers to know which electronic device will contain contraband; it may be reasonable for
them to seize any that may contain the contraband. Wecht, 619 F. Supp. 2d 213 at 247. While Wecht discussed
contraband different from the motive evidence at issue here, such as pornography on a computer, these principles
remain instructive.
11
   The present case differs from United States v. Wecht, 619 F. Supp. 2d 213 (W.D. Pa. 2009), to which Defendant
cites. Defendant specifically discusses the warrant, in Wecht, that authorized the seizure of boxes from defendant’s
private office. In Wecht, the government wanted to seize only particular boxes that had been moved from a county
office to defendant’s private office, but the warrant failed to so specify. Id. at 229. “[T]he Government was
possessed of information which, had it been incorporated into the warrant, would have substantially clarified the
description of items to be seized so as to focus the executing officers' attention on the actual target of the search.”
Id. at 231. Descriptive, limiting information was included in the warrant affidavit, but not the warrant itself. Id. at
230. The case at bar differs from Wecht, as there is no suggestion here that the Affidavit contained limiting
information that could have been included in the warrant.

                                                          10
                          c. TIMING

        Defendant contends that agents seized a Garmin GPS unit during the Target Vehicle

search, and seized various computers and electronic records during the Target Residence search.

Defendant does not contend that agents seized this evidence after the warrants’ expiration, but

asserts that agents illegally searched the evidence after the warrants expired. Defendant does not

identify when the allegedly illegal searches took place.

        As the Government states, Fed. R. Crim P. 41(e)(2)(B), relating to electronically stored

information, specifically contemplates later, off-site review outside of the time for executing the

warrant:

        Unless otherwise specified, the warrant authorizes a later review of the media or
        information consistent with the warrant. The time for executing the warrant in
        Rule 41(e)(2)(A) and (f)(1)(A) refers to the seizure or on-site copying of the
        media or information, and not to any later off-site copying or review.

        The Court notes that once agents obtained the evidence, there was no danger that

probable cause would dissipate as to its contents; in addition, there is no suggestion here that

agents unreasonably delayed their search, or that the electronic evidence at issue changed after

the items were seized.12 Defendant’s arguments are rejected.

                          d.        GOOD FAITH EXCEPTION

        For the sake of completeness, I note agreement with the Government’s argument that

even if the warrants were deemed invalid, the good faith exception to the exclusionary rule

would render suppression of the evidence unwarranted.

        The goal of the exclusionary rule is to deter Fourth Amendment violations. See, e.g.,

United States v. Caesar, No. 19-3961, 2021 U.S. App. LEXIS 18692, at **15-17 (3d Cir. June


12
  “Timeliness of execution should not be determined by means of a mechanical test with regard to the number of
days from issuance… Rather it should be functionally measured in terms of whether probable cause still existed at
the time the warrant was executed.” United States v. Bedford, 519 F.2d 650, 655 (3d Cir. 1975).

                                                        11
23, 2021); United States v. Werdene, 883 F.3d 204, 215 (3d Cir. 2018). If officers acted with an

“objectively reasonable good-faith belief that their conduct [was] lawful,” deterrence is not a

justification for exclusion of evidence. United States v. Katzin, 769 F. 3d 163, 171 (3d Cir.

2013). The good faith inquiry rests on “the objectively ascertainable question whether a

reasonably well trained officer would have known that the search was illegal' in light of 'all of

the circumstances.'" United States v. Horton, 863 F.3d 1041, 1051 (8th Cir. 2017) (quoting

Herring v. United States, 555 U.S. 135, 145, 129 S. Ct. 695, 172 L. Ed. 496 (2009)). Given the

social cost of suppressing evidence, the Supreme Court has described the remedy as a “last

resort” rather than a “first impulse.” Hudson v. Michigan, 547 U.S. 586, 591, 126 S. Ct. 2159,

2163, 165 L.Ed. 2d 56 (2006). Had this Court determined that the warrants were illegal, the

discussion supra makes clear that they were not so facially deficient, or so lacking in indicia of

probable cause, as to warrant suppression of the subject evidence.

               II.     MOTION TO SUPPRESS NO. 2

       Defendant’s second Motion to Suppress rests entirely on the premise that the initial

warrant to search the Target Residence, addressed supra, was invalid. In particular, he contends

that the second and third warrants were based on affidavits that in turn rested on fruits of the

initial illegal warrant. In the Affidavit for the second warrant, the affiant stated that agents

observed explosive materials during the initial search of the Target Residence, but did not seize

the materials. Accordingly, the Affiant sought a warrant to seize “evidence of indicia of bomb-

making materials and/or explosives.” [408, Ex. J]. The subsequent Affidavit for the third

warrant stated that during the initial search, agents observed a computer “running live [with]…a

sophisticated destruct command (counting down from 200 minutes before it would self-

destruct).” Id. at Ex. K. Because I have rejected Defendant’s arguments regarding the initial



                                                  12
warrant, his second Motion will be denied as well.   In addition, as with Motion to Suppress No.

2, even had probable cause been lacking, the good faith exception to the exclusionary rule would

apply to the circumstances surrounding the second and third searches.

                                           CONCLUSION

       In conclusion, Defendant’s Motion to Suppress Evidence Seized During Searches of

Target Residence, Target P.O. Box, and Target Vehicle. [288, 303], and his Motion to Suppress

Evidence Seized During the Second and Third Searches of the Target Residence (Motion to

Suppress No. 2) [289, 317, 304] will be denied. An appropriate Order follows.

                                                     BY THE COURT:



                                                     ______________________________

                                                     Donetta W. Ambrose
                                                     Senior Judge, U.S. District Court


Dated: July 8, 2021




                                               13
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                              )
                                           )
       v.                                  ) CR 18-292
                                           )
ROBERT BOWERS                              )
                                           )




                                          ORDER

       AND NOW, this 8th day of July, 2021, it is hereby ORDERED, ADJUDGED, and

DECREED that Defendant’s a Motion to Suppress Evidence Seized During Searches of Target

Residence, Target P.O. Box, and Target Vehicle (Motion to Suppress No. 1) [288, 303] and

Motion to Suppress Evidence Seized During the Second and Third Searches of the Target

Residence (Motion to Suppress No. 2) [289, 304, 317] are DENIED.

                                           BY THE COURT:



                                           _______________________________

                                           Donetta W. Ambrose
                                           Senior Judge, U.S. District Court




                                             14
